Title: Cotton Tufts to John Adams, 22 January 1798
From: Tufts, Cotton
To: Adams, John


        
          Dear Sr.
          Weymouth Jany. 22. 1798
        
        Yours of the 8th. I received the 17th. Inst. and broke the Affair to Mr. Cranch, who has it under Consideration and expect he will give me an Answer this Week—
        A Day or two previous to the Receipt of yours, Solomon Thayer of Braintree came to my House and offered me a piece of Pasture Land adjoyning to a detached Piece of the Farm which You bought of Elkanah Thayer, the same Piece he had offered me last Summer @ 18 Dollr. Pr. Acre, I then refus’d the offer— Dr. Fogg had now made him an offer of his Pasture (@ 30 Dollr Pr. Acre) the Money to be paid in 3 or 4 Days. this laying near Thayers House, led him to renew his offer to me— Although I felt an Aversion to engage without consulting you upon it—Yet several Considerations induced me to make him an Offer with which He finally closed, it turnd out 11 Dollrs. & 47 Cents Pr. Acrend by Admeasurement, about 13 Acres. have paid him & received a Deed— In the Piece now purchased is a living spring which Thayer assures me He never knew to be dry; in Your Land adjoyning the water fails in a Dry Season— heretofore You could not get into Your Land without passing through his— Thayer has also cleared up & cut off a greater part of the Bushes in the Fall past— The Purchase of half an Acre (or an Acre at most) of John Hobart, which I am told may be easily made, would bring You into all Your Lands in that Quarter, without being dependant on any Body for a Passage— These Considerations led me to think that the Purchase would be agreable to You, if not You must rap my Knuckles & tell me to do so no more—
        For two Months past I have been upon the Enquiry for Barley in Quincy, but without Success— I hope to collect some in Weymouth or Hull— I shall not feel easy untill it is secured, as I foresee that it will be difficult to secure it in the Spring—
        Burrell is disposed to keep his Station another Year— French seems to be undetermind— I settled Accounts with him about Ten Days past He appeared very dull, He told me He had worked hard

and should close the Year with a Loss of (at least) 50 Dollrs. His Barley had been lost his Crop of Corn greatly diminishd, on these Articles He had placed much Dependance for his Profits, He askd me whether I could make him any Allowance, I declind doing it without Advice, He wishd me to represent his Case to You, this I have now done, and shall follow Your Directions—
        The Subject Matter of Your Letter I shall carefully attend to, and in my next give You information of my Proceedings—
        Mine & mrs. Tufts’s best Regards to Mrs. Adams and accept of the best Wishes of / Your Friend & H Servt.
        
          Cotton Tufts
        
      